Title: Enclosure: List of Learned Societies, 29 December 1801
From: Vaughan, John
To: Jefferson, Thomas


            In our Library
            Transactions orderd for
            Royal Academy of Sciences Turin. See below
            Society of Milan—We have of the Transactions of the Patriotick Society of Agriculture, Arts & Manufactures Milan 1783 Vol 1 pt. 1. only
            Society of Bologna See below
            Society of Florence—we have nothing of this Society
            Academy of Mexico—Mr Irujo thinks there is a University where the Arts &c. are taught—but no Society so called
            Academy of Lyons—M. De nemours thinks there is now a Lycèe
            Academy of Rouen
            Royal academy of Belles Lettres at Seville—almost expired under this Title
            
              
                Society for promoting Arts Manufac & Commerce
                London
                }
                Supposed
              
              
                Society for Idem—Arts & Manufactures—
                do.
              
            
            We have of Turin Memoires
            5 Vol old Series from 1759 a 1773 Inclusive
            5 Vol. new Series 1784 to 1791 Inclusive
            Also. Memorie dè Matematica e fysica de la Società Italiana
            
              
                Vol 1
                Vol 2 pt 1
                Vol 2. pt 2
              
              
                Verona. 1782
                Verona 1784
                Vera: 1784
              
            
            
            Also Raccolta d’opucoli sulle Scienze e sulle artè Tome 1 Milan 1779
            Also. De Bononiensi Scientiarium et artium Instituto atque Academia Conmentarii
            
              
                Vol 1
                2 in 3 pts
                3
                4
                 
              
              
                1748
                1745.6.7
                1755
                1757
                printed Bononice. So far Complete
              
            
          